—Orders of disposition, Family Court, Bronx County (Gayle Roberts, J.), entered on or about December 28, 2001, which, upon a fact-finding determination that respondent had permanently neglected the subject children, terminated respondent’s parental rights to the children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent permanently neglected the subject children by failing to plan for their future. Although petitioner agency diligently endeavored to help respondent address the *112drug abuse and other problems standing as obstacles to her resumption of custodial parenting responsibilities, respondent failed to attend, much less complete, the rehabilitation programs to which she had been referred and did not avail herself of other offered services (see Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]).
The record also provides the requisite support for Family Court’s conclusion that termination of respondent’s parental rights so as to facilitate the adoptive process was in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur — Rosenberger, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.